internal_revenue_service department of the treasury number release date index number in re washington dc person to contact telephone number refer reply to cc psi b04-plr-154774-01 date february legend taxpayer trustee trust restated trust date date termination_date dear this letter is in reply to your letter of date requesting two rulings you first requested a ruling that the charitable lead interests in two charitable trusts created under the restated trust will constitute unitrust interests within the meaning of sec_2055 of the internal_revenue_code and sec_20_2055-2 of the estate_tax regulations the value of which determined under section f v will be deductible under sec_2055 we declined to rule on the second request facts on date taxpayer established a revocable inter_vivos_trust trust which provides for her during her lifetime on date taxpayer completely restated the trust restated trust article i paragraph a of the restated trust provides that during taxpayer’s life the trustee or successor trustees shall pay to taxpayer or apply for her benefit the entire net_income of the trust estate in annual or more frequent installments at the written request of taxpayer the trustee or successor trustees shall pay to taxpayer so much of the principal of the trust estate as taxpayer shall request in writing article i paragraph b provides that in the event that taxpayer becomes incapacitated or disabled the successor trustees shall distribute to her or for her benefit from income or principal such sums as the successor trustees taking into consideration the other resources of taxpayer deem reasonably necessary for the support care comfort and maintenance of taxpayer in the standard of living to which plr-154774-01 she is accustomed on taxpayer’s death the trust becomes irrevocable article i paragraph c provides that upon the death of taxpayer the successor trustees may pay from principal of the trust estate the last illness funeral and burial expenses of taxpayer and any and all debts of taxpayer owing at taxpayer’s death paragraph c further provides that in the event there are insufficient assets in the taxpayer’s probate_estate to satisfy specific demonstrative or pecuniary bequests provided for in taxpayer’s will admitted to probate the successor trustees shall satisfy the gifts from the assets of the trust estate article i paragraphs e and f provide that upon taxpayer’s death and after various disbursements have been made under article i paragraphs c and d the successor trustees are to divide the balance of the trust estate into two shares and distribute one share to charitable_trust a charitable_lead_trust and one share to charitable_trust also a charitable_lead_trust article i paragraph g provides that the term of charitable_trust will begin upon the death of taxpayer and terminate on the termination_date article i paragraph h provides that the term of charitable_trust will begin upon the death of taxpayer and terminate on the termination_date or on the seventh year anniversary of taxpayer’s death whichever occurs first article i paragraphs g and h provide that during the term of each charitable_trust the successor trustees shall pay the unitrust_amount each year in equal shares to seven named charitable organizations that qualify under sec_170 and sec_2055 paragraphs g and h of article i further provide that the unitrust_amount for each tax_year is equal to five percent of the net fair_market_value of the trust assets determined as of the first business_day of the year unitrust_amount article i paragraph i provides that payments of the unitrust_amount for each tax_year shall be made annually at the end of each taxable_year of charitable_trust and charitable_trust the payments shall be made first from the ordinary taxable_income of the trust including short-term_capital_gains which is not unrelated_business_income and to the extent not so satisfied from fifty percent of the unrelated_business_income the long-term_capital_gains of the trust the balance of the unrelated_business_income the tax-exempt_income any accumulated income and finally the principal of the trust in that order any net_income for a taxable_year in excess of the unitrust_amount shall be added to principal article i paragraph i further provides that for a short taxable_year and for the taxable_year in which payments of the unitrust_amount terminate the successor trustees shall prorate the unitrust_amount on a daily basis in accordance with sec_1_664-3 of the income_tax regulations in the event that the net fair_market_value of the trust assets as of the first business_day of any taxable_year has been incorrectly determined and as a result a payment to charitable beneficiaries exceeds or is less than the payment required to be made article i paragraph i provides that within a reasonable period after the final_determination of the correct net fair_market_value the successor trustees shall pay to charitable beneficiaries in the case of an plr-154774-01 undervaluation or shall be repaid by charitable beneficiaries in the case of an overvaluation an amount equal to the difference between the amount which the successor trustees should have paid if the correct valuation had been used and the amount which successor trustees actually paid paragraph i of article i authorizes the successor trustees to accept from the successor trustees or any other person additional contributions to the trust following the initial contribution for any taxable_year in which an additional_contribution is received the unitrust_amount shall subject_to proration as provided above if required be five percent of the sum of the net fair_market_value of the trust assets as of the first business_day of such taxable_year and that proportion of the net fair_market_value of the additional_contribution as of the date of its transfer to the successor trustees which the number of days in the period beginning with the date of such transfer and ending with the earlier of the last day of the taxable_year or the termination_date bears to the number of days in the period beginning with the first day of the taxable_year and ending with the earlier of the last day of the taxable_year or the termination_date paragraph i of article i further provides that should an addition to either charitable_trust be made as a result of the death of an individual the obligation to make the payment with respect to such addition shall commence with the date of the death of such individual but the successor trustees may defer or may estimate the amount of payments due charitable beneficiaries on account of such addition for the period from the date of death until the end of the taxable_year of the trust in which occurs the earlier of the end of a reasonable period of administration or settlement of the estate of such individual or complete funding of such addition additionally paragraph i provides that in case the successor trustees defer or estimate the amount of payments due charitable beneficiaries as the result of such addition the amount which is payable to charitable beneficiaries on account of such addition for the period described above shall be retroactively determined within a reasonable period of time after the end of such period and the successor trustees shall pay to charitable beneficiaries in the case of an underpayment or shall be repaid by charitable beneficiaries in the case of an overpayment the amount of any difference between the amount properly payable and the amount_paid for this purpose the unitrust_amount on account of such addition shall be determined in accordance with the special method provided in sec_1 a or the corresponding section of any subsequent u s treasury regulations interest computed at the rate required by the said regulations shall be added to any such difference article i paragraph i also provides that if one or more of the charitable beneficiaries is not an organization described in sec_170 sec_170 sec_2055 and sec_2522 at the time any payment is to be made to the charitable beneficiaries under article i paragraphs g and h the successor trustees shall instead distribute such payments to the other named charitable beneficiaries which are such organizations or if none to one or more organizations described in said sections in such proportions as the successor trustees shall select in the successor trustees’ sole plr-154774-01 discretion paragraph i of article i provides that the successor trustees shall make distributions at such time and in such manner as not to subject either charitable_lead_unitrust to tax under sec_4942 the successor trustees shall not engage in any act of self-dealing as defined in sec_4941 and shall not make any taxable_expenditures as defined in sec_4945 the successor trustees shall not acquire any assets or retain assets which would if acquired by the successor trustees subject the trusts to tax under sec_4944 or retain any excess_business_holdings within the meaning of sec_4943 which would subject the trusts to tax under sec_4943 upon taxpayer’s death the trusts become irrevocable however article ii provides that the successor trustees may amend the restated trust at any time for the sole purpose of enabling the charitable trusts to continue to qualify as charitable lead unitrusts under sec_2055 article i paragraphs g and h provide that upon the termination of each charitable trusts the remaining trust assets are to be distributed to the individual beneficiaries named if then living or if not to the then living lawful issue of such individual beneficiary on the principle of representation or if not in equal shares to those individual beneficiaries who are then living law and analysis sec_2055 provides that for purposes of the federal estate_tax the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all bequests legacies devises or transfers to or for_the_use_of any corporation organized and operated exclusively for religious charitable scientific literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private stockholder or individual under sec_20_2055-2 the amount passing to charity must be ascertainable and determinable as of the date of death similarly under sec_20_2055-2 if the trustee is empowered to divert the property or fund in whole or in part to a noncharitable purpose the deduction is limited to that portion if any of the property which is exempt from an exercise of the power under sec_2055 the estate_tax charitable deduction is not allowable where an interest in property other than an interest described in sec_170 passes or has passed_from_the_decedent to a person or for a use described in sec_2055 and an interest other than an interest which is extinguished upon the decedent’s death in the same property passes or has passed for less than an adequate_and_full_consideration in money_or_money's_worth from the decedent to a person or for a use not described in sec_2055 unless-- a in the case of a remainder_interest such interest is in a_trust which is a plr-154774-01 charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_642 or b in the case of any other interest such interest is in the form of a guaranteed annuity or is a fixed percentage distributed yearly of the fair_market_value of the property to be determined yearly under sec_20_2055-2 in the case of decedents dying after date where an interest in property passes from the decedent for charitable purposes and an interest in the same property passes from the decedent for private purposes no deduction is allowed under sec_2055 for the value of the interest passing for charitable purposes unless the interest is a deductible_interest under sec_20_2055-2 the term deductible_interest includes a unitrust_interest a unitrust_interest is a right to receive payment not less often than annually of a fixed percentage of the net fair_market_value determined annually of the property which funds the unitrust_interest the unitrust_interest may be paid for a specified term or for the life or lives of named individuals each of whom must be living at the creation of the trust under sec_20_2055-2 a charitable interest is a unitrust_interest only if it is a unitrust_interest in every respect under sec_20_2055-2 where a unitrust_interest is in trust the instrument may provide that income of the trust in excess of the amount required to pay the unitrust_interest shall be paid to or for_the_use_of a charity nevertheless the amount of the deduction under sec_2055 is limited to the fair_market_value of the unitrust_interest under sec_20_2055-2 the present_value of a unitrust_interest is determined by subtracting the present_value of all interests in the transferred property other than the unitrust_interest from the fair_market_value of the transferred property in this case the amount of the unitrust_interest payable with respect to charitable_trust and charitable_trust will be equal to five percent of the net fair_market_value of the trust assets determined as of the first business_day of the year and must be paid annually over the term of each trust the unitrust_amount will be ascertainable and determinable effective as of the date of taxpayer’s death the successor trustees are prohibited by the terms of restated trust from making any unitrust payments to an organization that is not described in sec_2055 the successor trustees may not engage in any self-dealing nor make any taxable_expenditures accordingly based on the facts submitted and the representations made we conclude that the charitable interests in charitable_trust and charitable_trust will constitute unitrust interests within the meaning of sec_2055 and sec_20_2055-2 therefore a deduction under sec_2055 will be allowed for the value of the unitrust_interest determined in accordance with sec_20_2055-2 as of the date of taxpayer’s death except as expressly provided herein no opinion is expressed or implied plr-154774-01 concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely lorraine e gardner assistant to the branch chief branch office of associate chief_counsel passthroughs and special industries enclosure
